SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1080
CA 13-02230
PRESENT: SMITH, J.P., PERADOTTO, CARNI, VALENTINO, AND WHALEN, JJ.


JEFFREY’S AUTO BODY, INC., PLAINTIFF-RESPONDENT,

                     V                               MEMORANDUM AND ORDER

GEICO GENERAL INSURANCE COMPANY,
DEFENDANT-APPELLANT.
(APPEAL NO. 4.)


GOLDBERG SEGALLA LLP, SYRACUSE (MATTHEW S. LERNER OF COUNSEL), FOR
DEFENDANT-APPELLANT.

BOUSQUET HOLSTEIN PLLC, SYRACUSE (ROBERT K. WEILER OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (James
P. Murphy, J.), entered April 3, 2013. The order, among other things,
denied in part defendant’s motion to dismiss the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously modified on the law by granting that part of defendant’s
motion seeking dismissal of the second cause of action, and as
modified the order is affirmed without costs.

     Same Memorandum as in Jeffrey’s Auto Body, Inc. v Allstate Ins.
Co. ([appeal No. 1] ___ AD3d ___ [Feb. 6, 2015]).




Entered:   February 6, 2015                        Frances E. Cafarell
                                                   Clerk of the Court